                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
IN RE: ZOFRAN (ONDANSETRON) )
PRODUCTS LIABILITY LITIGATION, )                    MDL No. 1:15-md-2657-FDS
                                    )
This Document Relates To:           )
                                    )
      All Actions                   )
____________________________________)

         ORDER ON PLAINTIFFS’ MOTION TO AMEND THEIR BRAND AND
            GENERIC LONG-FORM AND SHORT-FORM COMPLAINTS

SAYLOR, J.

       Plaintiffs’ Motion to Amend Their Brand and Generic Long-Form and Short-Form

Complaints (Docket No. 1092) is GRANTED in part and DENIED in part, as follows, and

subject to the following limitations:

       1.      The Master Long-Form Complaint for Brand Zofran Use may be amended as

proposed by plaintiffs (Docket No. 1095 at 2), except for the following language, which shall not

be included:

       Count 2, ¶ 197:         the word “advertisements” and the words “marketing, marketing
                               persons, notices, product information, and written and oral
                               information”

       Count 2, ¶ 198:         entire paragraph

       Count 8, ¶ 249:         the word “advertisements” and the words “marketing, marketing
                               persons, notices, product information, and written and oral
                               information”

       Count 8, ¶ 250:         entire paragraph

       Count 9, ¶ 259:         the word “advertising”
        2.      The Master Long-Form Complaint for Generic Ondansetron Use may be amended

as proposed by plaintiffs (Docket No. 1095 at 80), except for the following language, which shall

not be included:

        Count 2, ¶ 203:         the word “advertisements” and the words “marketing, marketing
                                persons, notices, product information, and written and oral
                                information”

        Count 2, ¶ 204:         entire paragraph

        Count 5, ¶ 233:         the word “advertisements” and the words “marketing, marketing
                                persons, notices, product information, and written and oral
                                information”

        Count 5, ¶ 234:         entire paragraph

        Count 6, ¶ 243:         the word “advertising”

        3.      For the reasons stated in the Court’s April 24, 2017 Memorandum and Order on

Defendants’ Motion to Dismiss Fraud-Based Claims and its May 18, 2018 Memorandum and

Order on Plaintiffs’ Motion to Amend Their Master Complaint, no plaintiff will be permitted to

proceed on a claim of negligent misrepresentation, fraudulent misrepresentation, or violation of a

state consumer-protection statute (a “fraud-based claim”) without strict adherence to the

requirements of Fed. R. Civ. P. 9(b).

        4.      Among other things, any plaintiff seeking to assert a fraud-based claim must

specifically plead, in his or her Short-Form Complaint, the time, place, and content of any

alleged false representation, and by whom and to whom the representation was made. A Short-

Form Complaint that simply incorporates the language of the Master Long-Form Complaint,

without more, will not satisfy the requirements of Rule 9(b) as to a fraud-based claim. A Short-

Form Complaint that simply recites representations made to other persons, rather than to the

specific plaintiff (or minor plaintiff’s parent), or the specific plaintiff’s physician (or other



                                                   2
health-care provider), without more, will not satisfy the requirements of Rule 9(b) as to a fraud-

based claim.

       5.      No plaintiff may amend his or her existing Short-Form Complaint to add or

amend a fraud-based claim without leave of court in accordance with Fed. R. Civ. P. 15. Any

such motion for leave to amend should, among other things, address the issue of whether leave

should not be denied on the basis of undue delay as set forth in the May 18, 2018 Memorandum

and Order.

       6.      Nothing in this Order should be construed as expressing a view as to the merits of

any fraud-based claim or any motion seeking leave to amend a Short-Form Complaint to assert a

fraud-based claim.

So Ordered.


                                                     /s/ F. Dennis Saylor
                                                     F. Dennis Saylor IV
Dated: January 3, 2019                               United States District Judge




                                                 3
